                                                      2:10CV01649-SVW-JEM
Case 2:10-cv-01649-SVW-JEM FILED
                            Document 460 Filed 07/23/20 Page 1 of 3 Page ID #:16193
                     CLERK, U.S. DISTRICT COURT



                        July 23, 2020

                   CENTRAL DISTRICT OF CALIFORNIA
                            PMC
                     BY: ___________________ DEPUTY
Case 2:10-cv-01649-SVW-JEM Document 460 Filed 07/23/20 Page 2 of 3 Page ID #:16194
Case 2:10-cv-01649-SVW-JEM Document 460 Filed 07/23/20 Page 3 of 3 Page ID #:16195
